Title: To George Washington from Betty Washington Lewis, 13 April 1794
From: Lewis, Betty Washington
To: Washington, George


          
            My Dear Brother
            April 13th 1794
          
          Your letter of the 30th of march came safe to hand, I should of
            acknowledg’d the receipt of it before this had it not been Owing to my haveing a very
            severe Ague and fever which Confin’d me to the House for a fortnight, a Complaint tho
            subject to in the fall, I never had in the spring of the Year before this, it has
            reduc’d me very much but thank God I am now able to see after my Busness again.
          I have now My Dear Brother to thank you for your kind Preasent of a Mule, as you think
            it best to send in the Fall I shall defer it till that time, I
            am very happy to here that you all keep your Helths, as it is reported here that some
            Dye in that Sitty at this time of that fever which Rag’d there last Fall I hope it is not true, Harriot got her money safe for which she is mutch
            Ooblig’d to you, she Joines me in Love and Best wish’s for you
            and all our Friends. I am Dear Brother Your Affcte Sister
          
            Betty Lewis
          
        